Citation Nr: 0714254	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-27 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to July 5, 2006, 
on appeal from an initial grant of service connection.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, after July 4, 2006, on appeal from an initial grant of 
service connection.

3.  Entitlement to a compensable evaluation for tinea 
versicolor.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in May and December 2005 
rendered by the Lincoln, Nebraska, Regional Office (RO), of 
the Department of Veterans Affairs (VA).  The first rating 
action granted service connection for PTSD and a 30 percent 
disability evaluation was assigned.  The second rating 
decision denied the veteran's request for a compensable 
evaluation for tinea versicolor.  It is noted that the 
veteran had not perfected his appeal with respect to the 
dermatological issue until April 2006.

The Board remanded the then issue before it (entitlement to 
an increased evaluation for PTSD) in March 2006.  The purpose 
of the examination was to obtain a psychiatric examination.  
The results of the examination accomplished were forwarded to 
the Appeals Management Center (AMC), which granted a 50 
percent disability evaluation for the veteran's psychiatric 
disorder.  An effective date of July 5, 2006, was given.  
Both issues have been forwarded to the Board for appellate 
review.  

The issue of entitlement to a compensable evaluation for a 
dermatological disorder is addressed in the REMAND portion of 
the decision below and it is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran need not take any action until he has been contacted 
by the AMC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected PTSD is manifested by 
depression with anxiety, lethargy, irritability, and 
sleeplessness and a Global Assessment of Functioning (GAF) 
score ranging from 45 to 55.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 50 percent, 
but no higher, prior to July 5, 2006, for the veteran's 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a disability evaluation of 50 percent or 
greater for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a January 2005 
letter from the RO and an April 2006 letter from the AMC to 
the appellant that were before and after the initial agency 
of original jurisdiction (AOJ) decision.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim for service connection and for an 
increased evaluation respectively, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ/AMC.

Despite the fact that the notice with respect to the 
increased evaluation claim was provided to the veteran after 
the initial AOJ decision, the Board finds that there was a 
"lack of prejudice from improper timing of the notice."  
That is, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided.  The appeal was based on a "downstream" issue - 
the awarding of service connection, the assignment of an 
evaluation, and the veteran's appeal of the evaluation 
assigned.  The VCAA information with respect to increased 
evaluations was not provided to him until after he appealed 
the claim.  The Court acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his increased 
evaluation claim. 

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that, as a result of 
the Board's Remand of March 2006, the veteran underwent a 
psychiatric examination and those records have been included 
in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his attorney have proffered 
documents and statements in support of the appellant's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with the 
elements noted in Dingess via a letter sent to the veteran in 
March 2006.  Because the veteran has been provided this 
information, there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased ratings claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2006) establish a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2006).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To support his initial claim, the veteran presented to the VA 
a letter from a private psychologist.  This letter was dated 
November 2004.  The veteran told that he slept poorly and 
experienced nightmares usually three times a week.  He also 
claimed that he suffered from flashbacks.  It was reported 
that the veteran did not belong to any service clubs and he 
did not attend church.  He further stated that he did not 
have friends and usually only associated with his family.  
Nevertheless, the veteran admitted that his psychiatric 
disorder did not affect his ability to work.  

After the psychologist examined the veteran, the examiner 
wrote that the veteran was "quite depressed" and anxious.  
Paranoid ideation was not found and the veteran admitted that 
he had not experienced hallucinations.  The veteran's 
sensorium appeared to be operating within normal limits and 
he was oriented in all spheres.  A Global Assessment of 
Functioning (GAF) Score was assigned - the value assigned was 
48.  

As a result of the Board's Remand, he underwent a VA 
psychiatric examination.  Said exam occurred in July 2006.  A 
GAF score of 54 was assigned.  Upon completion of the 
examination, the doctor wrote that the veteran continued to 
suffer from depression and that he could not take medications 
for treatment of his PTSD because of his line of work.  It 
was further written that the veteran had a very small support 
network and no leisure activities.  The doctor reported that 
the veteran had recurrent distressing dreams of Vietnam along 
with irritability and sleeplessness.  The examiner noted that 
the veteran appeared anxious, uncomfortable, and depressed.  
There was no indication of hallucinations, delusions, or 
formal thought disorder.  

The veteran's medical records have been obtained and included 
in the claims folder for review.  Unfortunately, none of the 
records show the veteran receiving treatment or counseling 
for his psychiatric disorder.  Therefore, the only medical 
documents showing the severity and extent of the veteran's 
disability are the two examination reports noted above.  

The medical evidence shows assignment of GAF scores ranging 
from 45 to 55.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2006), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 50 percent 
for PTSD, but no higher.  The two examinations accomplished 
have noted anxiousness, anger-management problems, 
hypervigilance, nightmares, and irritability.  The veteran 
appears to have social relations with family members and very 
limited social contact with others.  Nevertheless, those same 
records have reported that the veteran's ability to work has 
not been affected by his PTSD.

Although the entire record is not without a measure of 
ambiguity due to the lack of medical treatment records 
indicating that the veteran has sought counseling or other 
psychiatric treatment, the Board concludes that the totality 
of the evidence in the file appears to be at least in 
approximate balance.  As the Board is unable to conclude that 
the preponderance of the evidence is against the claim, the 
claim may not be denied.  It is the conclusion of the Board 
that the veteran's overall disability picture indicates that 
a 50 percent evaluation, but no higher, should be assigned 
for PTSD from the date in which the veteran submitted his 
claim.  38 C.F.R. § 4.7 (2006).  Hence, the veteran's claim 
is granted.

However, it is also the conclusion that the evidence, in no 
uncertain terms, does not support an evaluation in excess of 
50 percent.  He is not deemed unemployable as a result of his 
PTSD.  Additionally, the veteran is capable of caring for his 
physical well-being and he has not complained of 
hallucinations, delusions, or other thought disorders.  

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 50 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.  Further, 
while the benefit of any doubt has been given to the veteran, 
it is the conclusion of the Board that his request for an 
evaluation in excess of 50 percent must be denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2006) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record does not indicate the veteran has been 
hospitalized for his PTSD, and there is no indication that it 
produces symptoms so unusual as to render impractical the 
schedular rating criteria.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation of 50 percent, but no higher, for PTSD is 
granted, from the date of the veteran's original claim for 
benefits, subject to the regulations governing the 
disbursement of monetary benefits.


REMAND

The veteran has also claimed that he should be assigned a 
compensable evaluation for his tinea versicolor.  The record 
reflects that the RO attempted to schedule the veteran for 
various dermatological examinations but that the veteran was 
out-of-town on the days that those exams were scheduled.  
Also shown by the record are memos indicating that the 
veteran contacted the RO prior to the examination informing 
the RO that he would not be available on the scheduled dates.  
Additionally, the record indicates that there has been some 
confusion as to whether the veteran may contact the RO 
directly, and vice versa, or if all communication should go 
through the veteran's attorney.  

If the veteran fails without adequate reason to respond to an 
order to report for a VA medical examination within one year 
from the date of request, the claim for such benefits will be 
considered abandoned.  38 C.F.R. § 3.158 (2006).  
Furthermore, 38 C.F.R. § 3.655 (2006) provides that when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etcetera.  38 C.F.R. § 3.655(a) 
(2006).  In this instance, the veteran technically did fail 
to report.  However, the VA was informed that he would be 
unavailable for the scheduled exams because he was out-of-
town.  The Board finds that the veteran has given good cause 
on why he was unable to attend and that the claim should be 
returned to the RO/AMC for the purpose of obtaining 
additional medical evidence.  

Additionally, the lack of a recent medical examination of the 
veteran's service-connected skin disability severely hampers 
the Board's ability to make a decision on the merits of the 
veteran's claim.  It is the opinion of the Board that 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment should be 
accomplished so that the disability evaluation will be a 
fully informed one in regards to the appellant's claim.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the VCAA, it is 
the Board's opinion that such an examination should be 
afforded the veteran before the Board's decision on the 
merits of his claim is issued.  See also 38 C.F.R. § 4.2 
(2006) (". . . if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 38 
C.F.R. § 4.10 (2006) (the examiner must give a "full 
description of the effects of disability upon the person's 
ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 
589, 594.  Because a physician has not commented specifically 
on the veteran's contentions and assertions, the claim is 
remanded for the purpose of obtaining additional medical 
information that would provide answers to the veteran's 
contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2004 for any skin disability, include 
tinea versicolor, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2006).

2.  The RO should schedule the veteran 
for a VA dermatological examination by an 
appropriate specialist in order to assess 
the current nature, severity, and 
characteristics of his service-connected 
tinea versicolor.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim, 
and the examiner must provide specific 
findings with respect any dermatological 
condition found.  The examiner should 
provide comments as to whether the 
veteran has any other dermatological 
conditions, such as dermatitis, which 
effects, in some manner, his tinea 
versicolor.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.

Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
his attorney should be provided a supplemental statement of 
the case.  The supplemental statement of the case must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


